DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 52-71 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art includes the Hamano, Scellato, Roth, and Bovenschulte references (see attached Notice of References Cited).  The prior art does not anticipate or render obvious the claimed invention, including the features of “determining that the location is inside a first geographic area; identifying a second geographic area in which the first geographic area is located; identifying a first media asset consumed by a first threshold number of users in the first geographic area; identifying a second media asset consumed by a second threshold number of users in the second geographic area; and generating for simultaneous display, on the user device, a recommendation of the first media asset consumed by the first threshold number of users in the first geographic area and a recommendation of the second media asset consumed by the second threshold number of users in the second geographic area in which the first geographic area is located.”
While claims 52-71 may be similar to the inventions claimed in a number patents within the continuity chain of this application, the instant claims are drawn to an invention that is patentably distinct from those claims.  Accordingly, the claims are not subject to a double patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423